Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments directed toward claims 1-6 traverse the prior art, however, no arguments or amendments have been provided with regard to claims 7-12 and the prior art still appears to read on these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budwig ‘795.
Budwig teaches a first body (1) comprising a first base (2) defining a first through hole at a center of the first base and a first protrusion (3) protruded from a boundary of the first through hole and a second body (see lower element in fig. 2) comprising a second base (2)  defining a second through hole at a center of the second base and a second protrusion (6) protruded from a boundary of the second through hole wherein the first protrusion is protruded toward the second body and the second protrusion is protruded toward the first body and a the first protrusion has an insert groove (see below) at a surface which is opposite to the second protrusion and the second protrusion is inserted into the insert groove, [Claim 7].

    PNG
    media_image1.png
    482
    648
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    338
    910
    media_image2.png
    Greyscale


Regarding Claim 8, see two tongues disclosed as elements 3 which constitute a plurality of protrusions and insert groove.
Claim 9, see drawings selection above which teaches the plurality of insert grooves and plurality of second protrusions (6).
Regarding Claim 10, see incision portion (8) which is formed at a side of the first protrusion and connected to the insert groove.
Regarding Claim 11, see figs. 2-3, see elements 7 and 8.
Regarding Claim 12, see rejections of claims 6, 8 and 9 above in view of rejection of Claim 7.

Allowable Subject Matter
Claims 1-6 allowed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/M.J.S/Examiner, Art Unit 3677